DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 – 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (Translation of JP 2009238833).

As to claim 2, Asano discloses a display panel (24 of fig. 2) comprising: a substrate (2 of fig. 8 and 15); a sensor on the substrate (photodetector 27 of fig. 8 and 15); a plurality of transistors on the substrate (transistor 31 of fig. 8 and 15); and a plurality of light emitting elements on the plurality of transistors (EL layer 10 between electrodes 11 and 7 of fig. 8 and 15), wherein the plurality of light emitting elements comprise a first light emitting element (EL 25B of fig. 8) and a second light emitting element (EL 25G of fig. 8), a partition is located between the first light emitting element and the second light emitting element (partition 8 of fig. 8 and 15).

As to claim 3 (dependent on 2), Asano discloses the display panel, wherein the sensor is configured to receive stray light that is emitted from the first light emitting element (light LD of fig. 15).

As to claim 4 (dependent on 2), Asano discloses the display panel, wherein an adjacent optical sensor configured to receive stray light that is emitted from the second adjacent light emitting unit (multiple optical sensors 27 of fig. 8).

As to claim 5 (dependent on 2),  Asano discloses a display device comprising: the display panel according to claim 2 (24 of fig. 2); and a luminance correction unit configured to correct a luminance of the light emitting units (correcting luminance using 27, 28 and 30 of fig. 3 [0019 – 0020]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 11,158,246. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 2 of Instant Application
Claim 1 of U.S. Patent No. 11,158,246
A display panel comprising: 
a substrate; 
a sensor on the substrate; 
a plurality of transistors on the substrate; 
and a plurality of light emitting elements on the plurality of transistors, wherein the plurality of light emitting elements comprise a first light emitting element and a second light emitting element, a partition is located between the first light emitting element and the second light emitting element.
A display panel comprising: 
light emitting elements between a substrate and a protective layer, a first one of the light emitting elements is configured to emit a first light emission through the protective layer; 
a sensor in the substrate, the sensor is configured to detect stray light that is emitted from the first one of the light emitting elements; 
and a partition between the substrate and the protective layer, the partition is between the first one of the light emitting elements and a second one of the light emitting elements, wherein a refraction index of the protective layer is higher than a refraction index of the partition.
Claim 1 of U.S. Patent No. 11,158,246 does not explicitly disclose a plurality of transistors on the substrate and that the plurality of light emitting elements are on the plurality of transistors.
In the same field of endeavor, Asano discloses a display panel comprising a plurality of transistors (transistor 31 of fig. 8 and 15) on a substrate (2 of figs. 8 and 15) and that a plurality of light emitting elements (ELs of fig. 8) are on the plurality of transistors (transistors 31 of fig. 8 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Claim 1 of U.S. Patent No. 11,158,246 and the teachings of Asano such that a plurality of transistors and light emitting elements positioned on the transistors were provided as disclosed by Asano, with motivation to provide a feedback to correct variation in light emitting luminance (Asano, [0004].)



Claim 3 of Instant Application is similarly rejected over claim 1 of U.S. Patent No. 11,158,246 in view of Asano.
Claim 4 of Instant Application is similarly rejected over claim 1 of U.S. Patent No. 11,158,246 in view of Asano.
Claim 5 of Instant Application is similarly rejected over claim 12 of U.S. Patent No. 11,158,246 in view of Asano.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623